United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                       June 13, 2003
                         FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 03-50064
                             Summary Calendar


                               CHRIS GARNER,

                                                      Plaintiff-Appellant,

                                  versus

   BRIAN COLLIER, Director, Texas Board of Pardons and Paroles;
  GERALD GARRETT, Chairman, Texas Board of Pardons and Paroles,

                                                      Defendants-Appellees.


            Appeal from the United States District Court
                  for the Western District of Texas
                           (A-02-CV-492-JN)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Chris Garner, Texas prisoner # 716389, appeals, pro se, the

dismissal of his 42 U.S.C. § 1983 complaint pursuant to FED. R. CIV.

P. 12(b)(6) for failure to state a claim.                We review a Rule

12(b)(6) dismissal de novo.       E.g., Cousin v. Small, 325 F.3d 627,

631 (5th Cir. 2003).

     Garner contends he was deprived of an opportunity to amend his

complaint   to   state   a   claim.   Garner    has    failed    to    identify


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
additional facts that could have been pleaded to state a civil

rights claim, and he set forth his “best case” in the district

court; thus, any error in not allowing amendment was harmless. See

Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir.), cert. denied, 525

U.S. 865 (1998).

     Garner also contends the Rule 12(b)(6) dismissal was premature

because there were ambiguities in the controlling substantive law

that should have been resolved in his favor.          Cook v. Texas Dep’t

of Criminal Justice Transitional Planning Dep’t, 37 F.3d 166 (5th

Cir. 1994), did not call into question the long-standing rule that

Texas prisoners have no protected liberty interest in parole and,

therefore,   cannot    challenge   the    constitutionality     of   review

procedures   attendant    to   parole    decisions.      See   Johnson    v.

Rodriguez, 110 F.3d 299, 308 (5th Cir.), cert. denied, 522 U.S. 995

(1997).

     As a Texas prisoner, Garner is precluded from complaining that

the procedures used to determine his parole eligibility were

unconstitutional.     See id. at 308. Garner has therefore not stated

a claim upon which relief can be granted.

                                                               AFFIRMED




                                    2